DETAILED ACTION
1.	This communication is in response to the Application filed on 9/25/2020. Claims 1-23 are pending and have been examined. 
Allowable Subject Matter
2.	Claim 9 is allowable and Claims 2-8, 10-15, 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
However, the examiner notes the following for the applicant to clarify:
	- Claims 2, 17: Clarify “the parameter comprises a training state sequence ..”
	- All claims: The purpose of the invention is to enhance the accuracy of a speaker-dependent speech (wake word) recognizer, using only a small set of training utterances. However, it appears that the training data for the 2nd model is generated during speech recognition by the 1st model (as the core data for the 1st model to obtain its recognition result). As such, the 2nd model is not trained by new or additional or complementary training data than the training data for the 1st model. It is therefore questionable the technical validity of cascading the two models in order to enhance the total recognition accuracy.
				Claim Rejections - 35 USC § 103
3.	Claims 1, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, et al. (US 5390278; hereinafter GUPTA) in view of Fissore, et al. (US 6185528; hereinafter FISSORE).
 	As per claim 1, GUPTA (Title: Phoneme based speech recognition) discloses “A method comprising: 
determining a first model configured to recognize a phrase based on a set of training utterances (GUPTA, [Abstract], speech recognition .. a phoneme based system. The phonemes are modelled as hidden Markov models. The vocabulary is represented as concatenated phoneme models. The phoneme models are trained using Viterbi training; [Description, Para 6], analyzing a training word to generate a frame sequence of acoustic parameter vectors representative thereof);
analyzing the set of training utterances using the first model to determine a second model, the second model comprising a parameter for each of the set of training utterances (GUPTA, [Description, Para 2], a hidden Markov Model (HMM) which serves as a speech production model .. finding the sequence of states in the hidden Markov chain whose posterior probability (given the acoustic observations) is maximal; FIG. 4 graphically illustrates the most likely path of state transitions through the phoneme model sequence <Specification [0022] ‘the second model comprising a training state sequence for each of the set of training utterances, and wherein each training state sequence indicates a likely state for each time interval of a corresponding training utterance’>; [Description, Para 6], preparing phoneme models for recognition .. a) analyzing a training word to generate a frame sequence of acoustic parameter vectors representative thereof; b) providing a first set of model parameters representative of a sequence of state-transition models corresponding to the training word .. <The applicant is requested to clarify “the second model comprising a parameter for each of the set of training utterances” which is not clearly described in the Specification>); and 
determining whether a detected utterance corresponds to the phrase based on [ a concatenation of the first model and the second model ] (GUPTA, [Abstract], recognizing speech <read on utterance and phrase> transmitted via the public switched telephone network).”
GUPTA does not expressly disclose “a concatenation of the first model and the second mode ..” However, the limitation is taught by FISSORE (Title: Method of and a device for speech recognition employing neural network and markov model recognition techniques). 
In the same field of endeavor, FISSORE teaches: [Summary, Para 1] “the two recognition steps operate sequentially <read on concatenation of two models> on a same utterance to be recognized, in such a way that the neural step analyses the entire active vocabulary and the Markov step analyses a partial vocabulary only, represented by the list of hypotheses provided as the neural step result, and in that additionally an evaluation of recognition reliability is made for the best hypothesis of the re-ordered list, based on the scores resulting from the combination and associated with such best hypothesis and to one or more hypotheses lying in subsequent positions in the re-ordered list, thereby producing a reliability index that may have at least two values corresponding to a recognition rated as “certain” or as “not certain”, respectively” and [Background, Para 3] “Hidden Markov models are a classical speech recognition technique .. each model represents an acoustic-phonetic unit through a left-to-right automaton in which it is possible to remain in each state with a cyclic transition or to pass to the next state.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of FISSORE in the system (as taught by GUPTA) to use two recognition models in cascade and provide concatenated speech recognition for enhanced recognition accuracy.
Claim 16 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, respectively. GUPTA also teaches: [Abstract] “A flexible vocabulary speech recognition system is provided for recognizing speech transmitted via the public switched telephone network” which reads on processor and memory.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	12/16/2022

Primary Examiner, Art Unit 2659